IN THE SUPREME COURT OF THE STATE OF NEVADA


                THOMAS JOHN OBORNY,                                    No. 83890
                                 Appellant,
                             vs.                                                ILE
                THE STATE OF NEVADA,
                                 Respondent.                                   JUL 01 2022
                                                                             ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                                                                          BY
                                                                               DEPU1 "CLERK4
                                     ORDER DISMISSING APPEAL
                            This is a direct appeal from a judgment of conviction. Second
                Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant of
                the legal consequences of voluntarily withdrawing this appeal, including
                that appellant cannot hereafter seek to reinstate this appeal, and that any
                issues that were or could have been brought in this appeal are forever
                waived.    Having been so informed, appellant consents to a voluntary
                dismissal of this appeal. Respondent has filed a notice of non-opposition or
                alternatively motion for enlargement of time. Cause appearing, we
                            ORDER •this appeal DISMISSED.'




                                        Silver


                                                                                         J.
                Cadish


                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.
SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                                  p    ?.0 8Sto
                cc:   Hon. Connie J. Steinheimer, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    2
,01 19,l7A